                    Case 1:19-mc-00145-TSC Document 227 Filed 08/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________
IN THE MATTER OF THE FEDERAL BUREAU OF
PRISONS' EXECUTION PROTOCOL CASES
                                                               )
                             Plaintiff                         )
                                v.                             )      Case No.     ïæïçó³½óððïìëóÌÍÝ
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          ÝÑÎÛÇ ÖÑØÒÍÑÒ                                                                                                .


Date:    8/28/2020                                                                   ñ-ñ ß´»¨¿²¼»® Ýò Ü®§´»©-µ·
                                                                                          Attorney’s signature


                                                                                      ß´»¨¿²¼»® Ýò Ü®§´»©-µ·
                                                                                     Printed name and bar number
                                                                            Íµ¿¼¼»²ô ß®°-ô Í´¿¬»ô Ó»¿¹¸»® ú Ú´±³ ÔÔÐ
                                                                                      Ñ²» Ó¿²¸¿¬¬¿² É»-¬
                                                                                      Ò»© Ç±®µô ÒÇ ïðððï

                                                                                                Address

                                                                                 ¿´»¨¿²¼»®ò¼®§´»©-µ·à-µ¿¼¼»²ò½±³
                                                                                            E-mail address

                                                                                          øîïî÷ éíëóîïîç
                                                                                          Telephone number

                                                                                          øçïé÷ éééóîïîç
                                                                                             FAX number
